Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

112aClaim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5,7,11,15-17,25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Their there is no support for amendment stating that “the interior channel being adapted to carry a flow of air from the first end to the second end”. The instant spec does state( p. 16, line 5-9) that the nozzle can be in the form of a tube, which inherently has an interior channel. However, the instant spec does not say that the nozzle “is adapted to carry a flow of air from the first end to the second end”. 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5,7,11,15,17,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manne(US 2007/0090550) in view of Andersen(US 2010/0129268) and Manne(WO1999001793A1) 

 Regarding claims 25, Manne ‘550 teaches a method for effecting enjoyment of food comprising:
providing a scent delivery device to a user(paragraph 9),
wherein the scent delivery device comprises:
a headset adapted to be worn on a head of the user comprising a flexible boom(boom contains articulating joint so that it can be adjusted; paragraph 85) having a first end attached to the headset and a second end adapted to be positioned proximate a nose of the user(paragraphs 85,87, fig 1a and b);
fan disposed on one side of the headset(paragraphs 17,68, 117);
a container disposed at the second end of the boom proximate the nose of the user when the boom is positioned proximate the nose of the user(Fig 1A and 1B: scent generating means 4’ which comprises container(paragraph 22) housed at end of boom “6”), 
a controller(microprocessor that controls opening and closing of container, paragraph 105);
blowing air toward the container(fan blows scent towards container and at the user’s nose; paragraph 68), wherein the air  contacts the container and acquires the desired scent so as to produce a flow of scented air;
adjusting the position of the second end of the flexible boom to position the flow of scented air proximate the nose of the user, when the user is wearing the device(paragraph 87);
delivering the desired scent in the scented air to the nose of the user to produce an effect on the user's enjoyment of the food(paragraph 21).
	
Manne ‘550 does not specifically teach providing food to a user before providing the scent delivery device. However, Andersen teaches a scent delivery device which containers a plurality of separate containers, each containing a different scent. The user can selectively open the containers using a rotatable cover (paragraph 37). The delivery device includes a secondary structure in the form of food or candy so the user can experience the desired scent while consuming the candy product. The scent can be complimentary or associated with the food or candy product in order to increase enjoyment of the candy(paragraph 48). 
	Andersen teaches that the scent along with the taste of the food provides a “combined sensory effect to the user.”(paragraph 48) It would have been obvious to deliver a food such as candy to the user along with a scent from the delivery device of Manne ‘550 in order to enhance the eating of the food and to deliver a combined sensory effect to the user. Enhancing the sensory experience for the consumer would cause increased consumption of the food due to the consumer wanting to continue the experience.
While Andersen may teach a specific embodiment with the food(candy) attached to the scent delivery device, one of ordinary skill in the art would have been motivated to keep the food separate from the scent delivery device of Manne so that the consumer can easily eat the food without it getting in the way of the device.  Andersen was relied upon to merely teach the general concept that scent serves to enhance the consumer’s experience when eating a food product. 
	Andersen teaches that the scent can be complementary to the food, i.e. apples and cinnamon(paragraph 28). Therefore, the complementary scent would increase enjoyment of the food.
	Manne ‘550 teaches that the scent generating means comprises containers that are normally closed but can be selectively opened via a release means(paragraph 21 and 22). Manne teaches a microprocessor(controller) that controls the opening and closing of the containers(paragraph 105).
	Manne does not specifically teach adjusting the flow of the scented air to the nose using the controller. However, Manne ‘793 teaches a scent delivery device that employs two main components, a scented air generator and a nasal interface. The scented air generator provides scented air to the nasal interface by means of a conduit. The nasal interface is positioned in close proximity to a user's nose so as to provide scented air directed to the user's nose and allows for a rapid exhaust of the scented air from the user's nose.
	The scented air generator is contained in a case which houses a number of scent containers. Each container contains a porous pad saturated with a different liquid phase scent. A blower fan is used to force air through the scent container, thereby producing scented air(p.2, line 11-29).
	Manne ‘793 further teaches that the scent delivery device further contains a microprocessor that controls the fan and inlet/outlet valves of the scent containers. The microprocessor can be programmed so as to operate at certain times or to provide a certain concentration of scent to the air(p.4, line 3-12).
	It would have been obvious to modify Manne ‘550 with Manne ‘793 by having the microprocessor that controls the opening and closing of the containers also adjust the speed of the fan(flow of air) and the subsequent concentration of the scent. This way, the exact amount of scent can be controlled depending on a consumer’s sensitivity or type of food being consumed. 
	Manne ‘550 teaches blowing air from a fan to a scent container but does not specifically teach a flexible nozzle a flexible nozzle having a first end attached to an outlet of the fan, the first end of the nozzle proximate the side of the head of the user when the user is wearing the scent delivery device, a second end of the nozzle adapted to be positioned proximate a nose of the user and an interior channel extending from the first end to the second end, the interior channel being adapted to carry a flow of air from the first end to the second end. However, Manne ‘793 teaches that the(p.6, line 6-22) 
Fan 30 is powered by a 12 volt rechargeable battery pack 32. The fan 30 delivers its output to tubing 34. Tubing 34 directs the fan output into the scent inlet valve 36. Inlet valve 36 directs the air into a scent container 38. The scented air exits scent container 38 by virtue of an open outlet valve 40. Then, the scented air is delivered through outlet tubing 42 to a packed bed mixer 44.
The packed bed mixer 44 directs the input from all the scent containers 38 into one outlet. This outlet leads to nasal interface tubing 12 which directs the scented air to nasal interface 14 located at the user's nose. 
	Therefore, Manne ‘793 clearly teaches tubing(flexible nozzle) having a first end attached to an outlet of the fan and a second end  attached to the container in order to carry a flow of air from the fan to the container; wherein the air flows through the flexible tubing, contacts the container, acquires the desired scent, and directs a flow of scented air to the nose of the user. Tubing inherently comprises an interior channel extending from the first end to the second end. Since Manne ‘793 teaches that the tubing carries air from the fan at the first end to the scented container at the second end, the interior channel present in the tube is considered “adapted to carry a flow of air from the first end to the second end” as claimed.  Furthermore, the tubing(flexible nozzle) directs the flow of air to the nose of the user when the user is wearing the scent deliver device. 
It would have been obvious to include a tubing(a nozzle as identified in the instant spec) from the fan to the scent container in Manne ‘550 as taught in Manne ‘793 in order to effectively carry air from the first end connected to the fan to the second end attached to the scent container and direct the scent to the user’s nose. Manne ‘550 already teaches a fan used to direct the intended scent to the user’s nose so it would have been of routine skill in the art to provide tubing(flexible nozzle) to more effectively direct the air from the fan to the scent container. 
	Since Manne ‘550 already teaches a scent container at the end of the flexible boom proximate to the nose of the user, it would have been obvious to make the tubing(nozzle) between the fan and the scent container be flexible and located on the boom in order to be able to adjust the tubing and scented air contained therein to the location of the user’s nose. 
	Manne ‘550 does not teach the location of the fan, specifically that the fan is positioned proximate to a side of the head of the user when the user is wearing the scent delivery device. However, as shown in fig 1A of Manne ‘550, the headset(5) wraps over the top of the head and touches both sides of the head. The connected boom(6) wraps around the left side of the head and ends underneath the nose. Therefore, placing a fan anywhere in or on the headset(5) or attached boom(6) would be considered proximate to one side of the head. As such, the first end of the nozzle attached to the fan(as made obvious by Manne ‘793) would also be considered proximate to the side of the head if the fan was placed anywhere on the headset or boom. Furthermore, it would have been obvious to adjust the placement of the fan in order to achieve proper dispersal of the intended scent. Since the headset and boom are limited in size, the choice of fan and nozzle placement would be considered well within the realm of one of ordinary skill in the art. 
Regarding claim 5, Andersen also teaches that the scent can be different from the scent normally associated with the food product. Particularly it can be an unpleasant smell such as onion or garlic(paragraph 45). It would have been obvious to use a different or unpleasant scent when using the scent delivery device in Manne in combination with eating a food product in order to prevent a user from eating too much of that product. 
Regarding claim 7, Manne ‘550, Manne ‘793 and Andersen do not specifically teach providing the food first then providing the scent delivery device. However, as made taught by Andersen, it would have been obvious to provide the intended user a food in combination with the scent delivery device in order to enhance the sensory experience of the user. It would have been obvious to provide the food before the scent delivery device depending on the sensory effect desired.
Regarding claim 11, Andersen teaches that the food product can be in the form of candy. Candy inherently has sugar and other components that “stimulates the sensory cells in a taste bud” as defined for the term “tastant” in the instant spec.
Regarding claim 17, Andersen does not specifically teach that the candy of the secondary structure is chocolate. However, Andersen does teach that the scent can be chocolate(paragraph 45). Therefore, it would have been obvious to provide chocolate as food product since it is a known form or candy and because it would complement the chocolate scent.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manne(US 2007/0090550) in view of  Manne(WO1999001793A1) and Robinson(US 2008/0083754).
Regarding claim 16, Manne ‘550 and Manne ‘793 teach providing the scent delivery device of claim 25 but do not specifically teach also providing the user with a beverage. However, Robinson teaches a method for affecting enjoyment of food, comprising(paragraphs 61 and 69, figure 10)
Providing a beverage container that comprises multiple aroma openings as well as openings for drinking the beverage. Each opening is covered by a pull tab that is selectively opening by a user. Therefore, each covered opening is considered a container. The user consumes the beverage and also smells the desired scent through the aroma openings for increased enjoyment of the beverage.
Robinson teaches that the smells included in the aroma openings enhance the experience of consuming the beverage(paragraph 9). Therefore, it would have been obvious to deliver a beverage to the user along with the scent from the delivery device of Manne ‘550 and Manne ‘793 in order to enhance the consumption of the beverage and to deliver a combined sensory effect to the user.

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
The applicant argues that Manne ‘793 does not teach a flexible nozzle but only teaches a tube from the fan to the scent delivery device to the nose of the user. However, the instant spec states(p. 16, line 5-9,emphasis added)
“One end 22a of the nozzle 22 is attached to the blower fan 21. The other end 22b of the nozzle 22 is attached to a vial 23 containing an aroma component. The nozzle 22 can be a flexible boom tube which allows for adjustment of position of the end 22b of the nozzle 22 and the vial 23.”
Therefore, the instant spec clearly identifies that the nozzle can be in the form of a flexible boom tube, just as in the flexing tubing of Manne ‘793. As such, the applicant has not shown that the flexible tubing in Manne ‘793 would not be considered a nozzle as is consistent with the instant spec. A tube by definition would comprise an interior channel extending from the first end to the second end as claimed. 
	The applicant argues that device in Manne ‘550 does not carry air from the first end attached to a fan located at the side of the user’s head to a “second end” near the user’s nose as claimed. Manne ‘550 also does not show a fan at the “first end” near the user’s head. However, Manne ‘550 teaches that the scent container is proximate the user’s nose(paragraph 17). Manne ‘793 further renders obvious connecting a tube with a first and second end with the first end connected to the fan and the second end connected to the scent device(p.6, line 6-22). Manne ‘793 teaches carrying air from the fan to the scent device through the tube from first end to second end as claimed. 
Manne ‘550 does not teach the location of the fan, specifically that the fan is positioned proximate to a side of the head of the user when the user is wearing the scent delivery device. However, as shown in fig 1A of Manne ‘550, the headset(5) wraps over the top of the head and touches both sides of the head. The connected boom(6) wraps around the left side of the head and ends underneath the nose. Therefore, placing a fan anywhere in or on the headset(5) or attached boom(6) would be considered proximate to one side of the head. As such, the first end of the nozzle attached to the fan(as made obvious by Manne ‘793) would also be considered proximate to the side of the head if the fan was placed anywhere on the headset or boom. Furthermore, it would have been obvious to adjust the placement of the fan in order to achieve proper dispersal of the intended scent. Since the headset and boom are limited in size, the choice of fan and nozzle placement would be considered well within the realm of one of ordinary skill in the art. 

	The applicant argues that putting a fan in Manne ‘550 would render the scent delivery device as ineffective because the fan in Manne ‘550 is bulky and the headset would require a miniaturized fan. However, Manne ‘550 teaches(paragraphs 17 and 18)
“Optionally, the flow of scent by diffusion can be assisted by means of a heater or a fan. As is recognized, hot air generally travels upward. The fan employed in the present invention is small and is not intended to cool the user but to provide a current or direction to the air so as to aid in the movement of scent to the nose.
The scent generating means is small and light so as not to hinder the user. The scent generator means can take on a number of embodiments.”
Therefore, it is clear that the fan is small and it can function with the small headset embodiment as disclosed in Manne ‘550.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791